    Case 07-02864-JJG-7A               Doc 112-3        Filed 06/11/19        EOD 06/11/19 17:11:42      Pg 1 of 1

                                                  Notice Recipients
District/Off: 0756−1                        User: admin                       Date Created: 6/11/2019
Case: 07−02864−JMC−7A                       Form ID: ntctrc                   Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
7495023     Quality Stone Company      4455 E Conner St       Noblesville, IN 46060
                                                                                                        TOTAL: 1
